Exhibit10.2

AMENDMENT TO CONSULTING AGREEMENT

 

This Amendment (“Amendment”) is made and effective as of July 21, 2015, by and
between Stepan Company, a Delaware Corporation (“Stepan”) and Mr. John V.
Venegoni (“Consultant”).  

 

WHEREAS, Stepan and Consultant entered into a Consulting Agreement
(“Agreement”), effective September 5, 2014;

 

WHEREAS, per Section 13 of the Agreement, the parties may not modify or amend
the Agreement without the express permission of both parties in a writing;

 

WHEREAS, the parties wish to amend the Agreement pursuant to the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties, and intending to be legally bound, the parties
agree to amend the Agreement as stated below. Any capitalized terms not defined
herein shall have the meaning ascribed in the Agreement, as amended.

 

1.The definition of “Term” as stated in Section 3 of the Agreement shall be
extended to “the period commencing on the end of the business day September 5,
2014 and ending on March 31, 2016.”

 

2.The definition of “Base Fee” as stated in Section 5 of the Agreement shall be
amended to “a lump sum fee of $90,000 for the Consulting Services.”  The Base
Fee shall be paid in installments no later than March 31, 2016.

 

3.Except as modified by the foregoing, the Agreement, as amended, shall continue
in full force and effect in accordance with its terms.  

 

4.This Amendment shall not be altered or modified in any way other than in a
writing signed by the parties hereto.

 

5.This Amendment (including the recitals) and the Agreement (as amended hereby)
contain the entire understanding of Stepan and Consultant with respect to the
subject matter and supersede all prior agreements and understandings (including
verbal agreements) between Stepan and Consultant with respect to the subject
matter.  This Amendment may be executed in any number of counterparts, each of
which shall be an original, but all of which together shall constitute one
instrument.  Signatures transmitted between the parties via electronic means
(including email attachments and facsimiles) shall constitute original
signatures.  Nothing in this Amendment shall be deemed as a waiver of any of
Stepan’s rights under the Agreement, all of which are reserved.  

 

[Signatures on following page]

1

 

--------------------------------------------------------------------------------

Exhibit10.2

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by the
authorized representatives as of the date first set forth above.

 

 

Stepan Company

 

By:_______________________________

Name: Greg Servatius

Title: Vice President – Human Resources

 

John V. Venegoni

 

By: ______________________________

 

 

2

 